Exhibit 10.1

 

Summary of Compensation Payable to Non-Employee Directors

 

Annual Retainer:

 

$24,000

Board Meeting Attendance Fee:

 

$1,100 per meeting attended

Audit Committee Attendance Fee:

 

$1,100 per meeting attended and $550 per telephonic meeting attended

Audit Committee Chairman Attendance Fee:

 

$2,200 per meeting attended and $1,100 per telephone meeting attended

Compensation Committee Attendance Fee:

 

$1,100 per meeting attended

Compensation Committee Chairman

Attendance Fee:

 

$2,200 per meeting attended

Nominating and Corporate Governance Committee

Attendance Fee:

 

$1,100 per meeting attended

Nominating and Corporate Governance Committee

Chairman Attendance Fee:

 

$2,200 per meeting attended